FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARTIN SANDOVAL,                                 No. 08-70332

               Petitioner,                       Agency No. A076-857-281

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Martin Sandoval, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo due process


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges, Munoz v. Ashcroft, 339 F.3d 950, 955 (9th Cir. 2003), and we dismiss

in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Sandoval failed to show exceptional and extremely unusual hardship to his

qualifying relatives. See Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir.

2009). Sandoval’s contentions that the IJ violated his due process rights by

discounting some of his evidence of hardship and by failing to consider the

evidence in the aggregate are not supported by the record and do not amount to

colorable constitutional claims. See id. (court lacks jurisdiction over abuse of

discretion challenges cloaked as constitutional questions).

      Sandoval’s right to due process was not violated when the IJ permitted his

former counsel to withdraw his application for asylum in favor of an application

for cancellation of removal. See Munoz, 339 F.3d at 955 (explaining that counsel’s

withdrawal of an application did not constitute a due process violation where

applicant failed to demonstrate eligibility for form of relief). Sandoval’s

contention that his former counsel provided ineffective assistance by filing an

asylum application in order to trigger the initiation of removal proceedings also

fails. See Lara-Torres v. Ashcroft, 383 F.3d 968, 973 (9th Cir. 2004).




                                           2                                    08-70332
Sandoval’s remaining contentions are not supported by the record.

PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                  3                                 08-70332